DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 12, 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites “The audio system of claim 9, wherein …”, wherein claim 9 claimed a dependence of claim 9 self, which causes that claimed terms have insufficient antecedent bases for the limitation, for example, “the at least one stored acoustic transfer function”, “the determined source location” and thus, it is unclear what “the … transfer function” is and what “the determined source location” are and it is unclear how associating “the … transfer function” with “a source location” that is related to “the determined source location” and thus, reners claim indefinite.
Claim 12 recites “upon a result of the comparison” and wherein the term “the comparison” has an insufficient antecedent basis for the limitation in claim 12, which causes confusing because it is unclear what “the comparison” is and it is unclear what “a result of the comparison” is and thus, it is unclear how to perform the claimed “one or more security functions” based on “a result of the comparison” and thus, renders claim indefinite.
Claim 19 is rejected for the at least similar reasons described in claim 12 above since claim 19 recited the similar deficient features as recited in claim 12 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (US 20130036452 A1).
Claim 1: Yamashita teaches an audio system (title and abstract, ln 1-9, fig. 8), comprising: 
a sensor array (microphones worn on left and right ears of the user U, para 50) that includes a plurality of acoustic sensors (the microphones on the left and the right ears of the user) that are configured to detect a sound (from a source S to a left and a right ears of the user 
a controller (CPU 901 in fig. 18) configured to: 
determine at least one acoustic transfer function based in part on the detected sound (using the microphones on the ear sides of the user and the microphone signals to measure the HRTF_L and HRTF_R, para 50), wherein the at least one acoustic transfer function defines a transformation of the sound caused in part by a head of a user of the audio system (the measured HRTF strongly depends on a head shape of the user U, an auricle shape, an external auditory meatus shape, an acoustic impedance of the skin, etc., para 43-44); and 
identify the user based on the at least one acoustic transfer function (the user U is identified whether the authentication is passed or not, para 103-107, i.e., identified user with the expected HRTF having a first virtual sound source and retrieved from the HRTF Database 105 in fig. 8, para 103-104).
Claim 5: Yamashita further teaches, according to claim 1 above, wherein a plurality of acoustic sensors comprise a pair of acoustic sensors located proximate to each ear of the user (microphones worn on the left and the right ears of the user, para 50), and the acoustic transfer function corresponds to a head-related transfer function HRTF (measured HRTF_L and HRTF_R, para 50).
Claim 10: Yamashita further teaches, according to claim 1 above, wherein the controller is further configured to cause a speaker to emit the sound (via the speakers 260 in fig. 14 and through speakers 14L/14R fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8-9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (above) and in view of reference Mukund (WO 2018213746 A1, equivalent to US 20200184057 A1 applied hereinafter).
Claim 13: Yamashita teaches all the elements of claim 13, according to claim 1 above, including within a local area of a headset (earphone, headphone, employed for radiating the sound wave from the vicinity of the eardrum of the user U in fig. 3, similar to fig. 2) and a sensor array including a plurality of acoustic sensors (the microphones on the left and the right ears of the user, the discussion in claim 1 above), except that the headset using the sensor array.
Mukund teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-14, a method figs. 3-4) and wherein a headset is (a headset in fig. 6) disclosed to use the sensor array (including microphones 602a/b, 604a/b, para 200) for benefits of enhancing the functionalities of the headset by not only listening to music, but also performing secured communication and authenticated resource access (para 4, para 202-203).
 accurate and authentication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset using the sensor array including the plurality of acoustic sensors, as taught by Mukund, to the headset and the plurality of acoustic sensors in the audio system, as taught by Yamashita, for the benefits discussed above.
Claim 20 has been analyzed and rejected according to claims 1, 13 above and the combination of Yamashita and Mukund further teaches, a non-transitory computer-readable medium (Yamashita, ROM 903, RAM 905, in fig. 18, para 140, and Mukund, memory 116 in fig. 1B) storing instructions (Yamashita, storing various programs , para 140 and Mukund, software stored in the memory of the headset, para 37) that, when executed by one or more processors (Yamashita, CPU 901, para 140; DSP, para 54, and Mukund, CPU and controller or DSP, to execute the software, para 37), cause the one or more processors to perform operations (Yamashita, implementing the method in claim 13, para 140 and Mukund, implementing the software, para 37).
Claim 2: Yamashita further teaches, according to claim 1 above, wherein the controller is configured to: identify the user based upon the at least one acoustic transfer function (Yamashita, the user U is identified, para 103-107, identified user with the expected HRTF having a first virtual sound source matched to a second virtual sound source location entered by the user through the retrieved HRTF from the HRTF database 105 in fig. 8), except explicitly teaching the identifying is by comparing the determined at least one acoustic transfer function to at least one stored acoustic transfer function.
Mukund teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-14, a method figs. 3-4) and wherein a headset is (a headset in fig. 6) disclosed to use the sensor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the identifying the user based on the at least one acoustic transfer function is by comparing the determined at least one acoustic transfer function to at least one stored acoustic transfer function, as taught by Mukund, to the identifying the user based on the at least one acoustic transfer function implemented by the controller in the audio system, as taught by Yamashita, for the benefits discussed above.
Claim 3: The combination of Yamashita and Mukund further teaches, according to claim 1 above, wherein: the plurality of acoustic sensors includes a first acoustic sensor configured to generate a first audio signal from the sound and a second acoustic sensor configured to generate a second audio signal from the sound (Yamashita, measured HRTF_L and HRTF_R in fig. 2, para 45-47, and Mukund, F(x1) and F(x2) from the microphones 604a/b, etc., in fig. 6, para 179-180); and the controller is configured to determine the acoustic transfer function (determined by the adaptive filter 208 in fig. 2A or 258 in fig. 2B) by determining a ratio 
Claim 4 has been analyzed and rejected according to claim 3 above and the combination of Yamashita and Mukund further teaches a set of acoustic transfer functions being determined (Yamashita, the transfer functions corresponding to each of the virtual positions stored and selected in fig. 7, response input device 170 to indicated perceived virtual sound source by the user U in fig. 7, and Mukund, the transfer function represented by the adaptive filter 208/258 and refined in an iterative optimization procedure, i.e., a set transfer function inherently generated during the iterative processing) and each based upon a ratio between two acoustic sensors of the plurality of acoustic sensors, and to identify the user based upon the determined set of acoustic transfer function (Yamashita, different first virtual sound source position defined by the measurement, upon the radius r and declination angles theta, para 63, and Mukund, based on the error = F(x1) – F(x2) and the discussion above).
Claim 6: the combination of the Yamashita and Mukund further teaches, according to claim 1 above, wherein the sensor array is located on a headset (Yamashita, the microphones on the left and the right ears of the user U, para 50, and headphone 160 in fig. 7 and Mukund, microphones 604a/b, 602a/b on the headphone in fig. 6).
Claim 8: the combination of Yamashita and Mukund further teaches, according to claim 1 above, wherein the controller is further configured to: 

associate the determined at least one acoustic transfer function with the determined source location Yamashita, (the element 117 indicated a second virtual source location through the device 170, the second virtual source location would be mapped to the sound emitted through the generation unit 109 by taking the HRTF from the HRTF data base in fig. 8 or via the HRTF acquisition unit 103 to retrieve the required HRTF, i.e., association relationship, para 80); 
identify at least one stored acoustic transfer function corresponding to an authorized user (Yamashita, the HRTF corresponding to an user ID via the ID acquisition unit 101 in fig. 8), based upon the determined source location (Yamashita, the second virtual sound location via the element 117, which would be compared with the first virtual sound source position outputted from the element 107 in fig. 8); and identify the user based upon a comparison of the determined at least one acoustic transfer function and the identified at least one stored acoustic transfer function (Yamashita, authentication if matching between the first virtual sound source position and the second virtual sound source position via the element 119 in fig. 8, para 106-107, and Mukund, authenticating the user, i.e., identifying the user, based on the comparison of the current user acoustic signature with the predefined and stored user acoustic signature, para 46).
Claim 9: the combination of Yamashita and Mukund further teaches, according to claim 9 above, wherein the at least one stored acoustic transfer function is associated with a source 
Claim 11: the combination of Yamashita and Mukund further teaches, according to claim 1 above, wherein the sound is generated by the user (Yamashita, voice is generated by the user authentication device 100 and virtually reproduces the sound source to the listener, para 72 and Mukund, utterance from a mouth 203 of a user wearing the headset 250 in fig. 2B, para 173).
Claim 12: the combination of Yamashita and Mukund further teaches, according to claim 1 above, wherein the controller is further configured to: 
perform one or more security functions based upon a result of the comparison (Yamashita, e.g., including authenticating a user to use a password, entering a room, a magnetic card, para 87), wherein the one or more security functions comprises authorizing access by the user to personalized data or setting a configuration of a wearable device based upon one or more stored user preferences (Yamashita, e.g., authenticating a user to use a password, entering a room, a magnetic card, para 87, and Mukund, avoiding unauthenticated person to access the contents of a pair host device or utilizing the headset, para 4, better control or manage access to the sensitive data on a host device, para 21, granting a user to access to a resource such as a computing device, smart phone, tablet, laptop, or access to information such as stored in a memory of the headset of a connected device, para 40).
Claim 14 has been analyzed and rejected according to claims 13, 2 above.
Claim 15 has been analyzed and rejected according to claims 13, 3 above.
Claim 17 has been analyzed and rejected according to claims 13, 8 above.
Claim 18 has been analyzed and rejected according to claims 17, 9 above.
Claim 19 has been analyzed and rejected according to claims 13, 12 above.

Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (above) and in view of reference Mukund (above) and Norris et al (US 20180139565 A1, hereinafter Norris).
Claim 7: the combination of Yamashita and Mukund further teaches, according to claim 6 above, wherein the controller is further configured to: determine if the user is wearing the headset base based upon an input (Mukund, authentication procedure simultaneously serves as don/doff detection, i.e., determine whether the user is wearing the headset base or not based on the detected signature, para 48); and determine the acoustic transfer function responsive to a determination that the user is wearing the headset (determining whether user authentication is revoked or not, and the authentication is relied on the detected signature which is whether matching to the stored one or not, para 48, para 71-72).
However, the combination of Yamashita and Mukund does not explicitly teach a proximity sensor and the input received from the proximity sensor.
Norris teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-6 and a system in fig. 16) and wherein a proximity sensor is disclosed (a proximity sensor to detect the presence of a nearby or proximate object without physically contacting, para 388) and the input received from the proximity sensor (a reflected signal is detected for measuring the proximity, para 388) for benefits of improving an sound effect in a 3D environment and the  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the proximity sensor and the input received from the proximity sensor, as taught by Norris, to the determination whether the user is wearing the headset base based upon an input in the audio system, as taught by the combination of Yamashita and Mukund, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 13, 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654